Citation Nr: 0616741	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-12 164A	)	DATE
	)
	)

On appeal from 
The Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a disorder of the gums with 
loss of teeth.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
RO.  

In July 1961, the RO denied service connection for a dental 
disability, to include claimed mouth and gum disease.  The 
veteran was provided notice of the determination but did not 
appeal.  The decision became final.  New and material 
evidence is therefore needed to reopen the claim.  38 
U.S.C.A. § 5108, 7105.  

In November 2002, the RO denied the claim of service 
connection for gum disease with loss of teeth on the basis 
that compensation benefits could not be paid for the claimed 
condition.  

The Board in this regard must first decide whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  



FINDINGS OF FACT

1.  In a July 1961 rating decision, the RO denied the 
original claim of service connection for claimed mouth and 
gum disease.  The veteran was notified of that decision and 
his appellate rights; the veteran did not appeal this 
determination and the decision became final.  

2.  Since the July 1961 RO decision; the evidence added to 
record is not shown to be more than cumulative and redundant 
of previously considered facts or otherwise to establish a 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a disorder of the gums with 
loss of teeth.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

With respect to the veteran's application to reopen his 
finally decided claim of service connection, VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

Here, the RO, in a letter dated in July 2002, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim for service connection and for 
reopening a finally decided claim, as well as the types of 
evidence VA would assist him in obtaining.  The veteran was 
also informed that he should send information or evidence 
relevant to his claim to VA.  

In addition, the veteran and his representative were provided 
with a copy of the November 2002 rating decision, the April 
2003 Statement of the Case, and the July 2004 Supplement 
Statement of the Case.  

These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file since July 1961 consists of 
private and VA medical records, and statements submitted by 
the veteran and his representative in support of his claim.  

In addition, the record contains a request by the RO for 
dental records from Shaw Air Force Base dated in 1953.  The 
response to this request dated in June 2005 indicated that no 
records were located.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


II.  Analysis.

In this case, the veteran seeks to reopen the claim of 
service connection for a disorder of the gums with loss of 
teeth.  He asserts that the gum disease required extraction 
of his teeth.  

As mentioned, the RO adjudicated this claim in November 2002 
as if no previous denial existed.  The Board however must 
first examine whether the evidence warrants reopening the 
claim. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001) (if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted).  

This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

With respect to dental claims, the Board notes that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service. When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war. 38 
C.F.R. § 3.381(a) and (b) (2004).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
38 C.F.R. § 3.381(c) (2004).  

The following will not be considered service connected for 
treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e) (2004).  

After reviewing the record, and for the reasons expressed 
hereinbelow, the Board is of the opinion that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim of service connection for a disorder of the gums 
with loss of teeth.  

In this case, the evidence of record before the RO in 1961 
consisted of the veteran's service medical records.  These 
records indicate that the veteran was diagnosed in November 
1953 with acute stomatitis.  These records also indicate 
treatment in service for carious teeth.  

However, in the July 1961 rating action, the RO denied the 
veteran's claim on the basis that he had not timely applied 
for the dental benefit within one year of his separation from 
service.  

The evidence submitted after July 1961, indicates that the 
veteran had been treated for periodontal (gum) problems since 
1975.  Since that time, there had been isolated periodontal 
procedures to maintain the veteran's dental health.  

In a July 2002 statement, a private physician indicated that 
there was no disability related to the veteran's periodontal 
problems.  

Another private physician noted that, when the veteran was 
first seen in 1984, he was in full upper denture and that all 
treatment from 1984 until 1996 was done in order to maintain 
and restore the lower teeth.  The VA records included in the 
file since 1961 do not discuss the veteran's dental health to 
any extent.  

Based on the foregoing, the Board finds that the record since 
July 1961 contains evidence that is only cumulative and 
redundant of the record previously before the RO.  38 C.F.R. 
§ 3.156(a).  

The evidence submitted by the veteran after 1961 indicates 
that the veteran has had ongoing periodontal treatment 
beginning no earlier than 1975.  No additional medical 
evidence has been submitted that bears on the veteran's 
claim.  

In this instance, the Board notes that the evidence submitted 
by the veteran in connection with his application to reopen 
his claim does not provide any basis for linking any gum or 
periodontal problems or related loss of teeth to any event or 
incident of his period of active service for the purpose of 
the payment of VA compensation benefits.  

While the treatment records submitted by the veteran after 
July 1961 show ongoing periodontal problems and procedures, 
these records merely relate to the veteran's post-service 
status.  

In this regard, the Board notes that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material evidence. 
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  

Accordingly, new and material evidence has not been submitted 
to reopen the claim of service connection for a disorder of 
the gums with loss of teeth.  

The Board has considered certain changes to the regulations 
governing dental claims effective since the July 1961 RO 
decision.  Most pertinent to the veteran's claim was the 
addition of 38 C.F.R. § 4.149 in February 1994 and a revision 
of 38 C.F.R. § 3.381 in June 1999.  

The Board finds that, while the regulations governing dental 
claims have changed significantly since the July 1961 RO 
decision, those changes have resulted in a limitation of 
benefits available for periodontal disorders.  In the 
veteran's case, the changes in the regulations have not 
resulted in new substantive rights or an overall 
liberalization of the requirements for service connection.  

With respect to periodontal diseases, at the time of the July 
1961 RO decision, service connected compensation was 
available for diseases of the investing tissue. The addition 
of 38 C.F.R. § 4.149 in February 1994, which was later 
incorporated into 38 C.F.R. § 3.381 in June 1999, limits 
service connection for periodontal disease to outpatient 
dental treatment only.  

The Board also notes that service connection for gingivitis 
was specifically prohibited prior to the June 1999 
amendments.  However, service connection was and still is 
permitted for pyorrhea, Vincent's disease and periodontitis.  

While the regulations governing service connection for such 
conditions in 1961 were not identical to those currently in 
effect, and involved certain restrictions, the Court in 
Spencer held that the type of change in law or regulation 
which will justify a de novo adjudication of a claim after a 
final decision is a change which provides a new basis for 
establishing entitlement to the relief sought so as to render 
the new claim legally and factually distinct from the former 
claim.  In the Board's view, such a change has not been 
presented with respect to the veteran's claim in this case.  

The Board also finds it to be significant in this case that, 
under the current regulations, the veteran's application for 
treatment had to have been submitted within one year of 
service.  As noted, the claim had been previously denied 
because the application was not received within one year of 
the veteran's discharge from service.  



ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a disorder of the gums 
with loss of teeth, the appeal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


